       Case 1:12-cr-02222-WJ-KRS Document 220 Filed 02/09/21 Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO
                                  ______________________

UNITED STATES OF AMERICA,

               Plaintiff,

       v.                                                            No. 12-CR-02222-WJ/KRS

ANTONIO GUTIERREZ,

               Defendant.

 MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S MOTION FOR
                      RECONSIDERATION

       THIS MATTER is before the Court on Defendant Antonio Gutierrez’s pro se motion for

reconsideration, filed January 29, 2021 (Doc. 219). Defendant requests that this Court reconsider

its denial of counsel in this matter (Doc. 218) and its determination that the merits of Defendant’s

pro se motion for compassionate release did not warrant a sentence reduction under 18 U.S.C.

§ 3582(c)(1)(A) and the First Steps Act of 2018, Pub. L. 115-391, 132 Stat. 5194 (Doc. 216). The

Court finds that this Motion is not well-taken and is therefore DENIED.

                                           Background

       In 2014, Defendant was found guilty of production of a visual depiction of a minor engaged

in sexually explicit conduct and was sentenced to 360 months imprisonment. Doc. 166 at 1–2.

Defendant is a 51-year-old inmate at FCI Big Springs, a facility operated by the Federal Bureau of

Prisons. The Motion states that Defendant has over ten years left to serve on his sentence. Doc.

219 at 28. On September 30, 2020, Defendant filed a motion for compassionate release, and on

October 9, 2020 he filed an amendment. Docs. 208 & 209. The United States responded to both

filings on October 14, 2020. Doc. 211. The Court consolidated Defendant’s motion and



                                                 1
       Case 1:12-cr-02222-WJ-KRS Document 220 Filed 02/09/21 Page 2 of 9




amendment and denied his request for compassionate release on October 22, 2020. Doc. 216. The

same day the Court issued its denial, the Federal Public Defender filed a motion to appoint counsel

for Defendant. Doc. 214. This was quickly followed up by Defendant’s pro se motion to appoint

counsel. Doc. 216. On October 28, 2020, the Court denied both requests for appointment of

counsel. Doc. 218. Defendant now moves the Court to reconsider its October 22nd and October

28th orders.

                                          Legal Standards

       The Federal Rules of Criminal Procedure do not expressly provide for a motion to

reconsider. Even so, in the criminal context, courts ordinarily apply the same standards that apply

in civil cases. See United States v. Christy, 739 F.3d 534, 539 (10th Cir. 2014). The Court has

discretion to reconsider a decision if the moving party can establish (1) an intervening change in

the controlling law; (2) the availability of new evidence that could not have been obtained

previously through the exercise of due diligence; or (3) the need to correct clear error or prevent

manifest injustice. Servants of Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000). A motion

to reconsider is not a second opportunity for the losing party to make his strongest case, to rehash

arguments or to dress up arguments that previously failed. See Christy, 739 F.3d at 539.

                                             Discussion

        The standard imposed by Servants of Paraclete is fairly demanding, and Defendant must

properly establish that his request for reconsideration falls within one of the categories listed

above. However, as a pro se litigant, justice requires this Court to liberally construe his allegations

and excuse instances of inartful drafting. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting

Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

       The Court will begin by examining the second Servants of Paraclete category. Defendant



                                                  2
       Case 1:12-cr-02222-WJ-KRS Document 220 Filed 02/09/21 Page 3 of 9




states that much has changed since October of 2020, when the Court issued the relevant decisions.

The Motion alerts the Court that in the interim months Defendant has contracted and recovered

from COVID-19, and, consequently, he now suffers from constant chest pain and pressure, fatigue,

nausea, dizziness, headaches, loss of smell and taste, and shortness of breath, bodily aches,

coughing, and has difficulty sleeping. Doc. 216 at 4. The Motion also asserts that Defendant is

now more vulnerable to reinfection, particularly since the last several months have seen a rise in

new variants of the virus. Id. The Court will construe these interim changes as “new evidence” for

the purpose of applying the Servants of Paraclete test.

       Defendant’s central argument appears to be that he is now more vulnerable to the

COVID-19 virus because he could be reinfected or fall victim to one of the new strains of the virus.

Apart from isolated instances of reinfection, some of which are cited by Defendant, the Centers

for Disease Control and Prevention (the “CDC”) maintains that “cases of reinfection with

COVID-19 have been reported but remain rare.” CDC, “Reinfection with COVID-19,

https://www.cdc.gov/coronavirus/2019-ncov/your-health/reinfection.html (last updated Oct. 27,

2020) (last visited Feb. 4, 2021). The CDC is closely monitoring the emerging variants of the

virus, but the agency has yet to conclude whether these mutations “cause the virus to act differently

in ways that are significant to public health.” CDC, “US COVID-19 Cases Caused by Variants,”

https://www.cdc.gov/coronavirus/2019-ncov/transmission/variant-cases.html (last updated Feb. 2,

2021) (last visited Feb. 4, 2021). Based on the current information, the Court would likely conclude

that Defendant’s risk for reinfection does not give rise to an extraordinary or compelling reason

warranting a reduction in his sentence. Cf. United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)

(the mere existence of COVID-19 in society and the possibility that it may spread to a particular

prison alone cannot independently justify compassionate release). As for Defendant’s new



                                                 3
       Case 1:12-cr-02222-WJ-KRS Document 220 Filed 02/09/21 Page 4 of 9




ailments, the Court finds it telling that Defendant’s thirty-page brief provides virtually no

discussion or commentary on how his post-infection symptoms affect his ability to function or care

for himself while imprisoned. Defendant describes how on January 2, 2021 he fell out his bunk

and has yet to receive proper medical attention for his injured arm and shoulder. Defendant further

states that he is still awaiting reassignment to a lower bunk. Doc. 219 at 21–22. However, this

incident does not demonstrate any substantial development. Defendant is largely in the same

position as when he filed his motions for compassionate release and appointment of counsel.

Considered as a whole, the new evidence does not establish a basis for the Court to reconsider its

prior decisions, as Defendant’s new health complaints and anxieties about reinfection or

availability of medical staff do not establish that Defendant is more vulnerable than when he filed

his original motions. The Court, although sympathetic to Defendant’s position, will not reconsider

its prior decisions based on these factual developments because they are too speculative or fail to

establish factual developments that could warrant compassionate release.

       The Court will now address the first Servants of Paraclete category and Defendant’s

“intervening change in law” argument. The Court denied Defendant’s motion for compassionate

release based on 18 U.S.C. § 3582(c)(1)(A), which states in relevant part that, upon reviewing a

defendant’s motion for compassionate release, a court may modify a term of imprisonment only

if, after considering the factors set forth in 18 U.S.C. § 3553(a), it finds that “extraordinary and

compelling reasons warrant such a reduction” and “that such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

       The “consistent with applicable policy statements” requirement has been interpreted by

many district courts, including this Court, to mean that a defendant’s circumstances must fit within

the framework of U.S.S.G. § 1B1.13 as it is the applicable policy statement issued by the



                                                 4
          Case 1:12-cr-02222-WJ-KRS Document 220 Filed 02/09/21 Page 5 of 9




Sentencing Commission (the “Commission”). See e.g. United States v. Funez, 2021 WL 168447,

at *2 (D. Colo. Jan. 19, 2021); United States v. Willis, 382 F. Supp. 3d 1185, 1187 (D.N.M. 2019).

Congress directed the Commission to promulgate “general policy statements regarding. . .the

appropriate use of. . . the sentence modification provisions set forth in [section] 3582(c) of title

18. . . .” 28 U.S.C. § 994(a)(2)(C). Congress further tasked the Commission with defining the

phrase “extraordinary and compelling reasons,” and § 994(t) specifically states:

          The Commission, in promulgating general policy statements regarding the
          sentencing modification provisions in section 3582(c)(1)(A) of title 18, shall
          describe what should be considered extraordinary and compelling reasons for
          sentence reduction, including the criteria to be applied and a list of specific
          examples. Rehabilitation of the defendant alone shall not be considered an
          extraordinary and compelling reason.

          18 U.S.C. § 994(t). In United States v. Lynn, a district court reasoned that as long as this

statutory mandate remains in place, the Commission possesses the authority to define what

constitutes an extraordinary and compelling reason to provide relief, and the Commission’s most

recent policy continues to govern. 2019 WL 3805349, at *4 (S.D. Ala. Aug. 13, 2019) (“By its

terms, however, Section 994(a)(2)(C) leaves it to the Commission, not the judiciary, to determine

what constitutes an appropriate use of [§ 3582(c)(1)(A)],”). Defendant argues that this Court is no

longer bound by § 1B1.13 when determining whether extraordinary and compelling reasons exist

because the First Step Act rendered this section inapplicable to motions filed by inmates. This

argument highlights a growing trend in how federal courts interpret the First Step Act and its effect

on § 3582(c). There exists an “emerging consensus” of district court opinions concluding that the

First Step Act rendered § 1B1.13 inapplicable to defendant-initiated requests for compassionate

release. See United States v. Maumau, 2020 WL 806121, at *3 (D. Utah Feb. 18, 2020) (gathering

cases).

          On September 25, 2020, the Second Circuit issued the United States v. Brooker opinion


                                                   5
        Case 1:12-cr-02222-WJ-KRS Document 220 Filed 02/09/21 Page 6 of 9




and became the first appellate court to hold that the First Step Act freed district courts to exercise

their discretion in determining what constitutes extraordinary circumstances. 976 F.3d 228, 234.

To date, three other circuits have agreed with the reasoning contained in the Brooker opinion and

issued similar holdings. See United States v. Jones, 980 F.3d 1098, 1108 (6th Cir. Nov. 20, 2020)

(holding that § 1B1.13 does not apply to cases where an imprisoned person files a motion for

compassionate release); United States v. Gunn, 980 F.3d 1178, 1181 (7th Cir. Nov. 20, 2020)

(determining that there is no current “applicable” policy statement covering prisoner-initiated

applications for compassionate release) ; United States v. McCoy, 981 F.3d 271, 284 (4th Cir. Dec.

2, 2020) (district courts are “empowered ... to consider any extraordinary and compelling reason

for release that a defendant might raise.”) (quoting Brooker, 976 F.3d at 230). The Tenth Circuit

has yet to address this issue, and it has continued to apply the § 1B1.13 in unpublished opinions

analyzing motions under § 3582(c)(1)(A). As recently as January 5, 2021, the Tenth Circuit has

stated that “Section 3582(c)(1)(A) allows a district court to grant a sentencing reduction if it finds

that “extraordinary and compelling reasons warrant such a reduction” and “such a reduction is

consistent with applicable policy statements issued by the Sentencing Commission.” United States

v. Gieswein, 832 Fed. Appx. 576, 577 (Mem.) (10th Cir. Jan. 5, 2021) (unpublished).1 Moreover,

at least one district court in this circuit has recently issued an opinion agreeing with the reasoning

found in Lynn opinion and stating in a footnote that § 1B1.13 still governs. See United States v.

Funez, 2021 WL 168447, at *2 n.1 (D. Colo. Jan. 19, 2021) (disagreeing with the defendant’s

argument that § 1B1.13 is not binding on the court); see also United States v. Alonzo, 2021 WL

327571, at *5 (E.D. Tex. Feb. 1, 2021) (concluding that “while the First Step Act expanded

prisoners’ access to the courts to file compassionate-release motions under section 3582(c)(1)(A),


1
         Gieswein is not binding precedent. However, the Court may use this decision for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.

                                                         6
       Case 1:12-cr-02222-WJ-KRS Document 220 Filed 02/09/21 Page 7 of 9




it did not alter the substantive standards governing these motions.”). The Court concludes that it

properly relied on § 1B1.13 and that, based on the Tenth Circuit’s silence and continued

application of § 1B1.13 in non-binding decisions, there has been no “intervening change in law.”

       Finally, the two conclusions above, and the reasoning upon which they are premised, are

congruent with the Court’s further conclusion that Defendant’s motion does not implicate the final

Servants of Paraclete category, “the need to prevent manifest injustice.” 204 F.3d at 1012. Upon

reviewing the record in light of the recent decisional law, the Court is convinced that even were it

to follow Brooker, Defendant would obtain no relief because his case leads the Court to assume

without deciding that its consideration of the § 3553(a) factors would also preclude compassionate

release, notwithstanding the intervening factual or legal developments.

       The first two § 3553(a) factors instruct the Court to consider “the nature and circumstances

of the offense and the history and characteristics of the defendant” and “the need for the sentence

imposed—to reflect the seriousness of the crime. . . [and] to protect the public from further crimes

of the defendant.” 18 U.S.C. § 3553(a)(1)–(2). Whether the sentence imposed is needed to protect

the public from further crimes of Defendant tracks § 1B1.13’s mandate that a Court find he “is not

a danger to the safety of any other person or to the community.” U.S.S.G. § 1B1.13(2). The Court

stated in its October 22nd Order denying Defendant’s motion for compassionate release that

“[g]iven the nature of his crimes, it is doubtful that Defendant would be able to persuade the Court

that he would not be a danger to the community if he was released.” Doc. 216 at 7. That

determination would still stand if analyzed under § 3553(a)(2)(C) rather than § 1B1.13(2). The

Court’s duty to consider public safety is compounded by the fact that both the § 3553(a)(1) nature

and circumstances of the offense and the history and characteristics of the defendant factor and the

§ 3553(a)(2)(A) need for the sentence imposed to reflect the seriousness of the offense would



                                                 7
       Case 1:12-cr-02222-WJ-KRS Document 220 Filed 02/09/21 Page 8 of 9




likely preclude compassionate release despite Defendant’s status as a first-time offender with a

criminal history score of zero. Doc. 219 at 17.

       Defendant was convicted by a jury of three counts of production of child pornography: a

non-violent offense, yet one of the most serious federal offenses an individual can be charged with.

The gravity of this offense is evidenced by Congress’s imposition of a fifteen-year mandatory

minimum sentence. See 18 U.S.C. § 2251(e). Additionally, when Congress passed the Adam

Walsh Act in 2006, Congress made specific findings relating to the production of child

pornography: “The illegal production . . . of child pornography . . . is harmful to the physiological,

emotional, and mental health of the children depicted in child pornography and has a substantial

and detrimental effect on society as a whole.” Pub. L. No. 109-248, Title V, Section 501; see also

S. Rep. 104-358 § 2 (1)(2) (1996) (Congress recognizing that the production of child pornography

“is a form of sexual abuse which can result in physical or psychological harm, or both, to the

children involved” since it creates a permanent record of the child’s abuse, allowing for continued

victimization of that child).

       This Memorandum Opinion and Order will not recount the odious facts underlying

Defendant’s conviction, but they lead the Court to doubt that his otherwise clean record supports

his assertion that the § 3553(a) factors weigh in favor of his release, especially when examined in

light of Defendant’s history of similar uncharged conduct. At trial the Court heard testimony

regarding Defendant’s uncharged sexual abuse, exploitation, and endangerment of family

members. Under these circumstances, the Court finds no manifest injustice to cure through

reconsideration of its prior decisions denying compassionate release and appointment of counsel.

                                            Conclusion

       Having considered Defendant’s “new evidence” and updated legal arguments and having



                                                  8
      Case 1:12-cr-02222-WJ-KRS Document 220 Filed 02/09/21 Page 9 of 9




examined the record for signs of manifest injustice, the Court finds that Defendant has not

established the conditions necessary for reconsideration. Therefore, for the reasons stated above,

the Court hereby DENIES Defendant’s Motion (Doc. 219).

       IT IS SO ORDERED.



                                             ________________________________________
                                             WILLIAM P. JOHNSON
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                9
